Citation Nr: 0718320	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in initial evaluation in 
excess of 40 percent for degenerative disc disease of the 
cervical spine, status post, cervical fusion and 
stabilization prior to September 22, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the cervical spine, status post, 
cervical fusion and stabilization, from September 23, 2003.  

3.  Entitlement to an effective date earlier than November 
28, 2000, for the grant of a total disability evaluation 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
December 1971.

This matter originally arises from a May 2003 rating 
determination of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for degenerative disc 
disease of the cervical spine, evaluated as 30 percent 
effective July 24, 1997.  The grant followed a September 2000 
Board remand.

In July 2004, the RO increased the initial evaluation to 40 
percent effective from July 24, 1997 to November 13, 1997; 
assigned a temporary total disability evaluation from 
November 13, 1997 to February 28, 1998; a 40 percent 
evaluation from March 1, 1998 to September 22, 2000; and a 60 
percent evaluation from September 23, 2002.  

The issue of entitlement to an effective date earlier than 
November 28, 2000, for the grant of a total disability 
evaluation based upon individual unemployability is REMANDED 
to the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With exception of the time period in which a temporary 
total disability evaluation was assigned, the veteran's 
cervical spine disability resulted in no more than severe 
symptoms of intervertebral disc syndrome with recurring 
attacks with intermittent relief, and no neurological 
symptoms prior to prior to September 23, 2002.  

2.  The veteran does not have unfavorable ankylosis of the 
entire spine and there is no neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the cervical spine, status 
post, cervical fusion and stabilization were not met prior to 
September 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5290, 5293 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of the cervical spine, status 
post, cervical fusion and stabilization subsequent to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5290, 5293 (2002), Diagnostic Codes 
5290, 5293 (2003), Diagnostic Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  

The courts have held that once service connection is granted 
the claim is substantiated and there is no duty to provide 
further VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007).

The veteran did receive VCAA notice with regard to his 
service connection claim through a January 2001 letter.  
Under Hartman and Dunlap, no further notice is required.

There has been compliance with the duty to assist the 
veteran.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran has also 
been afforded VA examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Cervical Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Under the rating criteria in effect prior to prior to 
September 23, 2002, Diagnostic Code 5290 provided that the 
following ratings were appropriate for limitation of motion 
of the cervical spine: 10 percent for slight limitation of 
motion; 20 percent for moderate limitation of motion; and 30 
percent for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

At the time of a September 1997 VA examination, the veteran 
reported that he had had pain in his neck with associated 
headaches for the past 10 years.  Physical examination 
performed at that time revealed a 4 inch left anterior well 
healed surgical scar without specific point tenderness or 
paraspinal muscle spasm.  C spine motion was markedly limited 
to forward flexion 20 degrees, extension backward 10 degrees, 
lateral flexion 20 degrees right and 15 degrees left, and 
rotation 30 degrees, bilaterally.  The veteran claimed a 
slightly decreased sensation to pinprick over the right 
facial area and left upper extremity without other 
neurological abnormalities.  A diagnosis of status post 
operative degenerative disc disease of the cervical spine was 
rendered.  The examiner stated that any additional statements 
for DeLuca purposes than mentioned above would be of a purely 
speculative nature.  

As noted above, the veteran underwent cervical fusion surgery 
on November 14, 1997.  

At the time of an April 1998 outpatient visit, the veteran 
was noted to still have pain in his neck.  Physical 
examination revealed that the surgical wounds were well-
healed.  Neurologically, the veteran had full strength in the 
upper extremities.  Sensation was intact and deep tendon 
reflexes were symmetric.  The veteran's physician, T. Melin, 
M.D., indicated that the veteran had reached maximal medical 
improvement following the surgery and had no neurological 
complaints.  He did have residual complaints of pain.  

At the time of a June 1998 visit, the veteran was noted to be 
grossly intact in the upper extremities.  A post-myelogram CT 
scan revealed minimal posterior osteophytes at C3/4 ad C4/5 
levels with minimal spinal cord compression.  There was 
evidence of ossification of the ligamentum flavum in the 
thoracic region but no evidence of significant spinal cord 
compression.  

At the time of an August 1998 VA examination, the veteran was 
noted to have had neck surgeries performed in March and 
November 1997.  Range of motion for the cervical spine was as 
follows:  forward flexion to 40 degrees, extension to 50 
degrees, right and left lateral flexion to 40 degrees, right 
rotation to 40 degrees and left rotation to 60 degrees.  
There were no reported neurological findings in relation to 
the cervical spine.  

In a March 2000 letter, the veteran's private physician, M. 
Kline, M.D., indicated that the veteran's upper extremity 
strength and reflexes were normal and that the veteran had 
normal upper extremity sensation.  Upper tension signs were 
also normal.  Cervical range of motion showed some marked 
restriction.  

In a September 2000 treatment note, the veteran's private 
physician, S. McManus, M.D., indicated that the veteran had 
no evidence of neurologic/motor deficit as it related to his 
cervical spine.  

In an October 2000 treatment note, Dr. Klein again found the 
veteran's neck strength and sensation to be normal.  Cervical 
range of motion was again reported to be severely restricted.  

In February, March, June and August 2001, Dr. McManus found 
the veteran to be neurologically intact.  

In an October 2001 report, J. Wortman, M.D., the veteran's 
private physician found the veteran to have normal deep 
tendon reflexes.  

In November 2001, Dr. McManus again found the veteran to be 
neurologically intact.  

In a November 2001 letter, R. Fibich, DC, indicated that he 
had seen the veteran in October 2001.  At that time, 
orthopedic and neurological examinations revealed spinal 
dysfunctions, muscle imbalances, and nerve root irritation in 
the cervical area.  Injury and instability was also reflected 
in plain x-ray films.  He noted that the plain films showed 
marked degeneration of the cervical area.  

Dr. McManus again found the veteran to be neurologically 
intact at the time of November 2001 and February 2002 visits.  

At his March 2002 hearing, the veteran testified that he 
would get headaches as a result of his cervical spine 
condition and blackouts from the pain.  The veteran reported 
taking pain medication for his condition.  He also noted 
using heating pads and indicated that he would stand in a hot 
shower until the hot water ran out.  He further reported that 
it interfered with his sleep.  The veteran testified that he 
had quit work as a result of his upper and lower back pain.  
He noted doing some "puttering around the house but nothing 
major."  The veteran stated that he had limited range of 
motion but reported that the pain did not radiate into his 
arms.

On an April 2004 VA examination, the veteran reported having 
constant pain.  The pain traveled from his neck to his head 
and shoulders and to his lower back, his hips, and his legs.  
The characteristic of the pain was crushing, squeezing, and 
burning in nature.  His pain level was a 9 on a scale of 1 to 
10.  The pain could be elicited by physical activity and 
stress.  The pain could also come by itself.  It was relieved 
by rest.  The veteran could function with the pain when 
taking medication.  He noted having incapacitating episodes 
up to 255 times per year, which would last for four days.  
The examiner noted that the veteran's physicians, Drs. Knab 
and Williams, had recommended bed rest.  The veteran could 
not work, play, lift, push, pull, move his head or bend.

Physical examination revealed evidence of radiating pain on 
movement, with sharp pain radiating to the occipital region 
with no evidence of muscle spasm.  There was no evidence of 
tenderness.  Ranges of motion for the cervical spine were as 
follows:  flexion to 25 degrees with pain at 20, extension to 
20 degrees with pain at 15, right and left lateral flexion to 
20 degrees with pain at 15, right rotation to 20 degrees with 
pain at 10, and left rotation to 40 degrees with pain at 20.  

Range of motion was additionally limited by pain and pain had 
a major functional impact.  It was not additionally limited 
by fatigue, weakness, lack of endurance, or incoordination.  
There was ankylosis of the spine in the favorable position.  
The ankylosis was prior cervical fusion.  There were no signs 
of intervertebral disc syndrome present.  

Neurological examination revealed that the peripheral nerves 
were within normal limits.  Neurological examination of the 
upper extremities revealed motor function within normal 
limits.  Sensory function was also within normal limits.  The 
right and left upper extremity reflexes revealed biceps jerk 
2+ and triceps jerk 2+.  The veteran reported occasional 
bilateral radiculopathy right greater than left.  A diagnosis 
of degenerative disc disease cervical spine, status post 
cervical fusion and stabilization, was rendered.  The 
examiner stated that the veteran had chronic neck pain with 
two prior cervical fusions.  He noted that the veteran had 
markedly decreased range of motion and chronic pain at rest 
and with range of motion testing.  He observed that the 
veteran reported that the pain had progressively worsened.  

Evaluation in Excess of 40 Percent Prior to September 23, 
2002

A higher (60 percent) evaluation for the veteran's cervical 
spine disability was not warranted under the oldest rating 
criteria as the objective medical findings did not reveal 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

With the exception of the November 2001 letter from Dr. 
Fibich, a chiropractor, who is not shown to have expertise in 
neurology, there were no other reports or findings that the 
veteran's cervical spine caused any neurological deficits.  
Each examiner, both private and VA, found no neurological 
symptoms resulting from the veteran's cervical spine 
disorder.  As to DC 5285, there has been no fracture.

The newer rating criteria did not become effective until 
after September 22, 2002, and are inapplicable to this 
period.  

The competent medical evidence does not reflect additional 
limitation of motion due to pain, weakness and fatigability 
that would warrant an evaluation in excess of 40 on the basis 
of intervertebral disc disease.  

Evaluation in excess of 60 percent for 
degenerative disc disease of the cervical 
spine, status post, cervical fusion and 
stabilization, from September 23, 2002.

During this period the veteran was in receipt of the maximum 
schedular evaluation under the oldest version of the rating 
criteria for intervertebral disc disease, and under the newer 
versions of the criteria for rating back disc disease on the 
basis of incapacitating attacks.

Because the veteran has retained significant cervical spine 
motion, a higher rating is not available on the basis of 
ankylosis.

A higher rating is potentially available on the basis of the 
combination of orthopedic and neurologic disabilities.  The 
highest rating available for limitation of cervical spine 
motion without ankylosis is 30 percent.  The April 2004 and 
earlier VA examination reportedly showed no neurologic 
impairment.  Hence, additional rating on that basis is not 
warranted.  The combination of orthopedic and neurologic 
impairment could not result in an evaluation in excess of 60 
percent.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the there has been 
no showing that the service-connected cervical spine 
disability has resulted in frequent periods of 
hospitalization.  As to interference with employment, the 
Board notes that the veteran has been assigned a total 
disability evaluation due to unemployability due to service-
connected disabilities since November 28, 2000, and the 
veteran has reported that he has not worked at any time since 
the effective date of service connection.  There could not 
have been marked interference with any current employment.  
The Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence is not so evenly balanced as to give rise to 
reasonable doubt, and the appeal is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine, status post, 
cervical fusion and stabilization prior to September 23, 
2002, is denied.

An initial evaluation in excess of 60 percent for 
degenerative disc disease of the cervical spine, status post, 
cervical fusion and stabilization, from September 22, 2003, 
is denied. 


REMAND

In the July 2004 rating determination, the RO granted a total 
disability evaluation based upon individual unemployability 
and assigned an effective date of November 28, 2000.  The 
veteran expressed disagreement with the assigned effective 
date in September 2004.  A statement of the case has not been 
issued.  The Board is required to remand the case for 
issuance of the statement of the case.  Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than November 28, 2000, for the 
grant of a total disability evaluation 
based upon individual unemployability.  
The issue will be further considered by 
the Board only if a timely substantive 
appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


